Civil action to determine the rights of the parties under a consent judgment, tried upon the following issue:
"Is the plaintiff the owner of an easement or privilege in the water line, ditch, flume or conduit described in the complaint and entitled to get water from the reservoir on the lands of J. O. Bell, Jr., by virtue of the consent judgment rendered at the May-June Term, 1928, in the various cases then determined between Green River Manufacturing Company, F. D. Bell, J. O. Bell, and J. O. Bell, Sr., as alleged in the complaint? Answer: Yes."
Judgment on the verdict for plaintiff, from which the defendants appeal. *Page 847 
No error has been shown in the trial court's interpretation of the consent judgment. This is all the case presents. The principles applicable were discussed in Blankenship v. Dowtin, 191 N.C. 790, 133 S.E. 199.
No error.